DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pourmorteza et al (Reconstruction of difference in sequential CT studies using penalized likelihood estimation, Phys Med Biol).
Regarding claim 1, Pourmorteza et al teaches a device (computing device for image reconstruction method; Figs. 1-8 and 2.1 Overview, 2.3 Algorithm and implementation, 2.4 Simulation studies, 2.5 Test-bench studies), comprising: one or more memories (computer memory (external or internal drive) to store software with image reconstruction method is inherent); one or more processors (graphical processing unit), communicatively coupled to the one or more memories (memory with software of image reconstruction method is inherently connected to processor for processor to execute software with image reconstruction method), to: receive a prior image associated (receiving prior image of anatomy of interest);- 30 -WO 2018/223047PCT/US2018/035678 receive measurements associated with the anatomy of interest (measurements of specific anatomy element digitally added, identified as ground truth image); process the prior image and the measurements, with a reconstruction of difference technique, to generate a difference image associated with the anatomy of interest, the difference image indicating one or more differences between the prior image and the measurements  (processing the ground truth image with a technique for reconstruction of differences at a local and globalized level to generate a difference image identifying differences); generate, based on the difference image and the prior image, a final image associated with the anatomy of interest (a reconstruction image is generated based on the prior image and the reconstruction of differences image); and provide, for display, the final image associated with the anatomy of interest (a final image is output with anatomy of interest).
Regarding claim 2, Pourmorteza et al teaches the device of claim 1 (as described above), wherein the one or more processors are further to: provide, for display, the difference image associated with the anatomy of interest (difference images output using method are displayed on computing device; Methods and Results).  
Regarding claim 3, Pourmorteza et al teaches the device of claim 1 (as described above), wherein the one or more processors are further to: process the prior image, with a two-dimensional-to-three-dimensional registration, to generate a transformed prior image (a 2D-to-3D likelihood-based rigid registration approach is used to generate a transformed prior image from the prior image; 2.1 Overview, 2.3 Algorithm and implementation, 2.4 Simulation studies, 2.5 Test-bench studies); and process the transformed prior image and the measurements, with the reconstruction of difference technique, to generate the difference image associated with the anatomy of interest (the registration prior image with measurements is processed with the reconstruction of difference technique to generate a difference image).
(the 2D-to-3D likelihood-based rigid registration approach can be performed over a second iteration for further refinement of the transformed prior image; 2.1 Overview, 2.3 Algorithm, 2.4 Simulation studies); and process the other transformed prior image and the measurements, with the reconstruction of difference technique, to generate the difference image associated with the anatomy of interest (the reconstruction of difference technique can also undergo an optimization for further refinement of the transformed prior image).  
Regarding claim 5, Pourmorteza et al teaches the device of claim 1 (as described above), wherein the one or more processors are further to: integrate the prior image in a data consistency term (current projection data and unregistered prior image data is integrated into a forward model for measurement data, utilized to reconstruct a difference image; Introduction, 2.1 Overview, 2.2 Forward model).  
Regarding claim 6, Pourmorteza et al teaches the device of claim 1 (as described above), wherein the one or more processors are further to: utilize the difference image in connection with at least one of: cardiac imaging, vascular imaging, angiography, neurovascular imaging, neuro-angiography, image-guided surgery, photon-counting spectral computed tomography, or image-guided radiation therapy (the difference image is applicable to cardiac imaging, that includes vascular, angiography and motion of the heart, as well as neurovascular and neuro-angiography imaging, image-guided surgery (IGS), image-guided radiation therapy (IGRT) and spectral CT; Introduction, Methods, Results, Discussion).  
Regarding claim 7, Pourmorteza et al teaches the device of claim 1 (as described above), wherein the one or more processors are further to: limit field of view data acquisitions for the measurements associated with the anatomy of interest (capture range can be limited (truncated acquisitions) to reconstruct only regions where there is anatomical change, which reduces the radiation dose; Introduction, 2.4.2 Local versus global reconstruction of difference, Discussion).
Regarding claim 8, Pourmorteza et al teaches a method (image reconstruction method; Figs. 1-8 and 2.1 Overview, 2.3 Algorithm and implementation, 2.4 Simulation studies, 2.5 Test-bench studies), comprising: receiving, by a device (computing device with Matlab and custom external libraries in C/C++ using CUDA libraries), a prior image associated with an anatomy of interest (receiving prior image of anatomy of interest); receiving, by the device, measurements associated with the anatomy of interest (measurements of specific anatomy element digitally added, identified as ground truth image); processing, by the device (computing device has graphical processing unit for computation of image reconstruction method), the prior image and the measurements, with a reconstruction of difference technique, to generate a difference image associated with the anatomy of interest, the difference image indicating one or more differences between the prior image and the measurements, and the reconstruction of difference technique providing control over image properties associated with the difference image (processing the ground truth image with a technique for reconstruction of differences at a local and globalized level to generate a difference image identifying differences); and providing, by the device and for display, the difference image associated with the anatomy of interest (display on image processing device the difference image with anatomy of interest).  
Regarding claim 9, Pourmorteza et al teaches the method of claim 8 (as described above), further comprising: generating, based on the difference image and the prior image, a final image associated with the anatomy of interest (a reconstruction image is generated based on the prior image and the reconstruction of differences image; 2.1 Overview, 2.4 Simulation studies, 2.5 Test-bench studies); and- 29 -WO 2018/223047PCT/US2018/035678 providing, for display, the final image associated with the anatomy of interest (a final image is output with anatomy of interest).  
Regarding claim 10, Pourmorteza et al teaches the method of claim 8 (as described above), wherein the reconstruction of difference technique provides local acquisition and reconstruction techniques when the one or more differences are local and spatially limited within the anatomy of interest (reconstruction of difference technique is performed within a small region of interest within the anatomy image; 2.4.2 Local versus global reconstruction of difference).  
Regarding claim 11, Pourmorteza et al teaches the method of claim 8 (as described above), further comprising: processing the prior image, with a registration, to generate a transformed prior image (the prior image can be processed with a registration; 2.4.4 Performance of likelihood-based registration); and processing the transformed prior image and the measurements, with the reconstruction of difference technique, to generate the difference image associated with the anatomy of interest (the registration prior image with measurements is processed with the reconstruction of difference technique to generate a difference image).  
Regarding claim 12, Pourmorteza et al teaches the method of claim 11 (as described above), further comprising: processing the transformed prior image, with the two-dimensional-to-three-dimensional registration, to generate another transformed prior image (a 2D-to-3D likelihood-based rigid registration approach is used to further process the transformed prior image; 2.1 Overview, 2.3 Algorithm, 2.4 Simulation studies); and processing the other transformed prior image and the measurements, with the reconstruction of difference technique, to generate the difference image associated with the anatomy of interest (the registration prior image with measurements is processed with the reconstruction of difference technique to generate a difference image).  
Regarding claim 13, Pourmorteza et al teaches the method of claim 8 (as described above), further comprising: integrating the prior image in a data consistency term to enable the difference image to be generated (current projection data and unregistered prior image data is integrated into a forward model for measurement data, utilized to reconstruct a difference image; Introduction, 2.1 Overview, 2.2 Forward model).  
Regarding claim 14, Pourmorteza et al teaches the method of claim 8 (as described above), further comprising: limiting field of view data acquisitions for the measurements associated with the anatomy of interest to limit a radiation dose associated with the anatomy of interest (capture range can be limited (truncated acquisitions) to reconstruct only regions where there is anatomical change, which reduces the radiation dose; Introduction, 2.4.2 Local versus global reconstruction of difference, Discussion).  
Regarding claim 15, Pourmorteza et al teaches a non-transitory computer-readable medium storing instructions (instructions for image reconstruction method on Matlab with custom external libraries in C/C++ using CUDA libraries; Figs. 1-8 and 2.1 Overview, 2.3 Algorithm and implementation, 2.4 Simulation studies, 2.5 Test-bench studies), the instructions comprising: one or more instructions that, when executed by one or more processors (computations executed by graphical processing unit) , cause the one or more processors to: receive a prior image associated with an anatomy of interest (receiving prior image of anatomy of interest);- 30 -WO 2018/223047PCT/US2018/035678 receive measurements associated with the anatomy of interest (measurements of specific anatomy element digitally added, identified as ground truth image); process the prior image, with a two-dimensional-to-three-dimensional registration, to generate a transformed prior image (a 2D-to-3D likelihood-based rigid registration approach is used to generate a transformed prior image from the prior image); process the transformed prior image and the measurements, with a reconstruction of difference technique, to generate a difference image associated with the anatomy of interest (the registration prior image with measurements is processed with the reconstruction of difference technique to generate a difference image); generate, based on the difference image and the transformed prior image, a final image associated with the anatomy of interest (a reconstruction image is generated based on the prior image and the reconstruction of differences image); and provide, for display, the final image associated with the anatomy of interest (a final image is output with anatomy of interest).
Regarding claim 16, Pourmorteza et al teaches the non-transitory computer-readable medium of claim 15 (as described above), wherein the instructions, further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: provide, for display, the difference image associated with the anatomy of interest (display on image processing device the difference image with anatomy of interest; 2.1 Overview, 2.4 Simulation studies, 2.5 Test-bench studies).  
Regarding claim 17, Pourmorteza et al teaches the non-transitory computer-readable medium of claim 15 (as described above), wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: process the transformed prior image, with the two-dimensional-to-three- dimensional registration, to generate another transformed prior image (the 2D-to-3D likelihood-based rigid registration approach can be performed over a second iteration for further refinement of the transformed prior image; 2.1 Overview, 2.3 Algorithm, 2.4 Simulation studies); and process the other transformed prior image and the measurements, with the reconstruction of difference technique, to generate the difference image associated with the anatomy of interest (the reconstruction of difference technique can also undergo an optimization for further refinement of the transformed prior image).  
Regarding claim 18, Pourmorteza et al teaches the non-transitory computer-readable medium of claim 15 (as described above), wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: integrate the prior image in a data consistency term to enable the difference image -31-WO 2018/223047PCT/US2018/035678 to be generated (current projection data and unregistered prior image data is integrated into a forward model for measurement data, utilized to reconstruct a difference image; Introduction, 2.1 Overview, 2.2 Forward model).  
Regarding claim 19, Pourmorteza et al teaches the non-transitory computer-readable medium of claim 15 (as described above), wherein the instructions further comprise: one or more instructions that, when executed by the one or more processors, cause the one or more processors to: utilize the difference image in connection with at least one of: cardiac imaging, vascular imaging, angiography, neurovascular imaging, neuro-angiography, image-guided surgery, photon-counting spectral computed tomography, or image-guided radiation therapy (the difference image is applicable to cardiac imaging, that includes vascular, angiography and motion of the heart, as well as neurovascular and neuro-angiography imaging, image-guided surgery (IGS), image-guided radiation therapy (IGRT) and spectral CT; Introduction, Methods, Results, Discussion).  
Regarding claim 20, Pourmorteza et al teaches the non-transitory computer-readable medium of claim 15 (as described above), wherein the reconstruction of difference technique provides local acquisition and reconstruction techniques when the one or more differences are local and spatially limited within the anatomy of interest (reconstruction of difference technique is performed within a small region of interest within the anatomy image; 2.4.2 Local versus global reconstruction of difference).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yankelevitz et al (US PUB 20160015355) teaches a device for generating phantom medical image measurements for determining size of an object, for purposes such as measuring change in tumor size. 
	Stayman et al (US PUB 20140010431) teaches an image processing system of an object with an unconstrained objective function for the reconstruction of the object.
	Kaufhold et al (US PUB 20050135664) teaches a method and apparatus for tomosynthetic volume reconstruction based on quantitative elements of the object of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN M BROUGHTON whose telephone number is (571)270-7380.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M BROUGHTON/Examiner, Art Unit 2667

/MATTHEW C BELLA/Supervisory Patent Examiner, Art Unit 2667